 



Exhibit 10.1
AVALONBAY COMMUNITIES, INC.
Secretary’s Certificate
Amendment to
The AvalonBay Communities, Inc.
1994 Stock Incentive Plan
As Amended and Restated on December 8, 2004
On September 19, 2007, at a duly called and held meeting of the Board of
Directors of AvalonBay Communities, Inc. (the “Company”) the Board adopted the
following amendment to the AvalonBay Communities, Inc. 1994 Stock Incentive
Plan, as amended and restated on December 8, 2004, and further amended through
December 6, 2006 (the “Plan”):
     Paragraph 6(b)(i) of the Plan is amended to read as follows to give effect
to an increase in the value of the number of shares granted to each Non-Employee
Director annually (from $100,000 to $125,000):
     “Each Non-Employee Director who is serving as a Director of the Company on
the fifth business day after each annual meeting of stockholders, beginning with
the 2008 Annual Meting of Stockholders, shall automatically be granted on such
day a number of shares of Restricted Stock equal to $125,000 based upon the
closing price of shares of the Company’s Common Stock as reported by the New
York Stock Exchange on such date (such number to be rounded to the nearest whole
number). Except as otherwise provided in the award agreement, such shares of
Restricted Stock shall vest twenty percent (20%) on the date of issuance and
twenty percent (20%) on each of the first four anniversaries of the date of
issuance.”
IN WITNESS WHEREOF, the undersigned has signed this certificate as of
September 25, 2007.

     
 
  AVALONBAY COMMUNITIES, INC.
 
   
 
  /s/ Edward M. Schulman
 
   
 
  Name: Edward M. Schulman
 
  Title: Secretary

 